United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.P., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Ashland, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1914
Issued: March 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 30, 2008 appellant filed a timely appeal of the April 11, 2008 merit decision of
the Office of Workers’ Compensation Programs, finding that she abandoned her request for a
prerecoupment hearing and that she received an overpayment in the amount of $1,741.45 for
which she was at fault. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly found that appellant abandoned her
request for a prerecoupment hearing; (2) whether appellant received an overpayment of
compensation in the amount of $1,741.45 during the period April 28 through May 12, 2007; and
(3) whether the Office properly found that appellant was at fault in creating this overpayment
and, therefore, ineligible for waiver of the recovery of the overpayment.

FACTUAL HISTORY
On April 23, 2004 appellant, then a 40-year-old training instructor, sustained an acute
contusion of the left foot and right elbow, bruised left ribs and hip and back pain while on a
business trip.1 The Office accepted the claim for a contusion of the right elbow, left leg and foot
and aggravation of degenerative disc disease at L4-5. It paid appellant appropriate compensation
beginning on November 28, 2004.
By letter dated February 6, 2007, the Office issued a notice of proposed termination of
compensation based on a March 23, 2006 medical report of Dr. Robert W. Lowe, an impartial
medical specialist, who opined that appellant’s accepted employment-related conditions had
resolved.
By decision dated April 27, 2007, the Office terminated appellant’s compensation for
wage-loss and medical benefits effective that date. The decision was sent to appellant’s address
of record.
The Office paid appellant compensation for total disability during the period April 28
through May 12, 2007. On May 24, 2007 it made a preliminary determination that appellant
received an overpayment in the amount of $1,741.45, during the period April 28 through
May 12, 2007 because she knew or should have known that she was not entitled to compensation
following the termination of her benefits. Appellant was advised that she could request a
telephone conference, a final decision based on the written evidence only or a hearing within 30
days of the date of this letter if she disagreed that the overpayment occurred, if she disagreed
with the amount of the overpayment and if she believed that recovery of the overpayment should
be waived. The Office requested that appellant complete an accompanying overpayment
recovery questionnaire (Form OWCP-20) and submit financial documents in support thereof
within 30 days.
On June 26, 2007 the Office received an OWCP-20 form completed by appellant on
June 18, 2007. Appellant noted that she did not have any of the incorrectly paid checks or
payments in her possession. She contented that, in September 2006, Ramona Brown, an Office
claims examiner, advised her during a telephone conversation that she would receive payment
for 30 days after the termination decision was issued. Appellant alleged that the Office never
fully explained the conditions under which she would receive payments. She reported monthly
income of $2,860.21 and monthly expenses of $2,594.50. Appellant had $260.00 in a checking
account. The OWCP-20 form listed her a new home address.
On June 28, 2007 the Office received appellant’s June 18, 2007 request for a
prerecoupment hearing with the Branch of Hearings and Review. The envelope which contained
the request, listed her former address.
In a January 28, 2008 letter sent to the address on the envelope of appellant’s
prerecoupment hearing request, the Office advised her that a telephonic hearing with an Office
1

In May 2005, appellant’s employment was terminated by the employing establishment due to her inability to
perform her work duties.

2

hearing representative would take place on March 5, 2008 at 3:30 p.m. eastern standard time. It
instructed her to call the provided toll free number a few minutes before the hearing time and
enter the pass code to gain access to the conference call.
By decision dated April 11, 2008, the Office found that appellant had abandoned her
request for a prerecoupment hearing. It noted that she had received written notification of the
hearing 30 days in advance of the hearing and had failed to appear. The Office found that there
was no evidence of record that appellant contacted it, either prior or subsequent to the scheduled
hearing, to explain her failure to appear. It finalized the determination that appellant was at fault
in the creation of the $1,741.45 overpayment for the period April 28 through May 12, 2007. The
Office directed her to repay the overpayment in the amount of $200.00 per month.
LEGAL PRECEDENT -- ISSUE 1
The authority governing abandonment of hearings rests with the Office’s procedure
manual. Chapter 2.1601.6(e) of the procedure manual, dated January 1999, provides as follows:
“e. Abandonment of Hearing Requests.
(1) A hearing can be considered abandoned only under very limited
circumstances. All three of the following conditions must be present: the
claimant has not requested a postponement; the claimant has failed to
appear at a scheduled hearing; and the claimant has failed to provide any
notification for such failure within 10 days of the scheduled date of the
hearing.
Under these circumstances, H&R [Branch of Hearings and Review] will
issue a formal decision finding that the claimant has abandoned his or her
request for a hearing and return the case to the DO [district Office]. In
cases involving prerecoupment hearings, H&R will also issue a final
decision on the overpayment, based on the available evidence, before
returning the case to the DO.”2
ANALYSIS -- ISSUE 1
The Office scheduled a prerecoupment hearing with an Office hearing representative on
March 5, 2008 at 3:30 p.m. eastern standard time. The record shows that it mailed appropriate
notice to appellant at the address listed on her request for a prerecoupment hearing. The record
also supports that appellant did not request postponement, that she failed to appear for the
scheduled hearing by making herself available via telephone and that she failed to provide any
notification for such failure within 10 days of the scheduled date of the hearing. As this meets
the conditions for abandonment specified in the Office’s procedure manual, the Board finds that

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(e) (January 1999).

3

it properly found that appellant abandoned her request for a hearing before an Office hearing
representative.3
LEGAL PRECEDENT -- ISSUE 2
The Federal Employees’ Compensation Act4 provides that the United States shall pay
compensation for the disability or death of an employee resulting from personal injury sustained
while in the performance of duty.5 Section 8129(a) of the Act provide that, when an
overpayment has been made to an individual because of an error of fact or law, adjustment shall
be made under regulations prescribed by the Office, by decreasing later payments to which the
individual is entitled.6
ANALYSIS -- ISSUE 2
The Board finds that the Office properly determined that appellant received an
overpayment of compensation in the amount of $1,741.45 for the period April 28 through
May 12, 2007.
The Office accepted that appellant sustained a contusion of the right elbow and left leg
and foot and aggravation of degenerative disc disease at L4-5 due to an April 23, 2004 fall. It
paid her compensation for disability beginning on November 28, 2004. By decision dated
April 27, 2007, the Office terminated her entitlement to compensation benefits effective that
date. However, it continued to pay appellant wage-loss compensation in the amount of
$1,741.45 from April 28 through May 12, 2007. Since appellant was not entitled to receive
compensation from the Office after the termination of her compensation, the Office properly
determined that she received an overpayment of compensation in the amount of $1,741.45.
LEGAL PRECEDENT -- ISSUE 3
Section 8129(b) of the Act7 provides that an overpayment of compensation shall be
recovered by the Office unless incorrect payment has been made to an individual who is without
fault and when adjustment or recovery would defeat the purpose of the Act or would be against
equity and good conscience.8 Thus, the Office may not waive the overpayment of compensation

3

See also Claudia J. Whitten, 52 ECAB 483, 485 (2001).

4

5 U.S.C. §§ 8101-8193.

5

Id. at § 8102(a).

6

Id. at § 8129.

7

Id. at § 8129(b).

8

Michael H. Wacks, 45 ECAB 791, 795 (1994).

4

unless appellant was without fault.9 Adjustment or recovery must, therefore, be made when an
incorrect payment has been made to an individual who is with fault.10
On the issue of fault, section 10.433 of the Office regulations, provide that an individual
will be found at fault if he or she has done any of the following:
“(1) made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; (2) failed to provide information which he or
she knew or should have known to be material; or (3) accepted a payment which
he or she knew or should have known was incorrect.”11
With respect to whether an individual is without fault, section 10.433(b) of the Office
regulations provide in relevant part:
“Whether or not [the Office] determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances
surrounding the overpayment. The degree of care expected may vary with the
complexity of those circumstances and the individual’s capacity to realize that he
or she is being overpaid.”12
ANALYSIS -- ISSUE 3
The Office found that appellant was at fault in creating the overpayment because she
knew or should have known that she was not entitled to compensation for total disability during
the period April 28 through May 12, 2007 after her compensation benefits were terminated. In
order for it to establish that she was at fault in creating the overpayment of compensation, the
Office must establish that, at the time appellant received the compensation check in question, she
knew or should have known that the payment was incorrect.13
By decision dated April 27, 2007, the Office terminated appellant’s wage-loss
compensation and medical benefits effective that date. The record reflects that a copy of the
Office’s decision was properly mailed to appellant at her address of record in the ordinary course
of business.14 Accordingly, appellant was on notice that her benefits had been terminated and
that she was not entitled to receive any compensation payments subsequent to April 27, 2007.
9

Norman F. Bligh, 41 ECAB 230 (1989).

10

Diana L. Booth, 52 ECAB 370, 373 (2001); William G. Norton, Jr., 45 ECAB 630, 639 (1994).

11

20 C.F.R. § 10.433(a).

12

Id. at § 10.433(b); Diana L. Booth, supra note 10.

13

Diana L. Booth, supra note 10.

14

The Board has held that, in the absence of evidence to the contrary, it is presumed that a notice mailed to an
individual in the ordinary course of business was received by that individual. Under the “mailbox rule,” evidence of
a properly addressed letter, together with evidence of proper mailing may be used to establish receipt. Joseph R.
Giallanza, 55 ECAB 186, 191 (2003).

5

She accepted compensation payments for the period April 28 through May 12, 2007, in the
amount of $1,741.45. As appellant was aware that her entitlement to benefits had been
terminated, she accepted payments that she knew or should have known to be incorrect.
Appellant contended that she was advised by an Office claims examiner that she would
continue to receive compensation for 30 days following the April 27, 2007 termination decision.
She also contended that the Office failed to properly explain the conditions under which she
would receive payments. The Office regulations provide that an individual may not be at fault if
he or she relied on misinformation given in writing by the Office (or by another government
agency which he or she had reason to believe was connected with the administration of benefits)
as to the interpretation of a pertinent provision of the Act or its regulations.15 There is no
evidence that appellant relied on misinformation given in writing by the Office. She accepted
payments that she knew or should have known to be incorrect. As the evidence establishes that
appellant is at fault in the creation of the overpayment in compensation that occurred in this case,
the Board finds that she is not entitled to waiver of recovery of the overpayment.16 The fact that
the Office may have erred in issuing the payments does not mitigate this finding.17
With respect to the recovery of the overpayment, the Board’s jurisdiction is limited to
reviewing those cases where the Office seeks recovery from continuing compensation benefits
under the Act.18 As appellant is no longer receiving wage-loss compensation, the Board does not
have jurisdiction with respect to recovery of the overpayment under the Debt Collection Act.19
CONCLUSION
The Board finds that the Office properly found that appellant abandoned her request for a
prerecoupment hearing. The Board further finds that she received an overpayment of
compensation in the amount of $1,741.45 during the period April 28 through May 12, 2007. The
Board also finds that the Office properly found that appellant was at fault in creating this
overpayment and, therefore, ineligible for waiver of the recovery of the overpayment.

15

20 C.F.R. § 10.435(b).

16

D.R., 59 ECAB ___ (Docket No. 07-823, issued November 1, 2007).

17

See 20 C.F.R. § 10.435(a); D.R., supra note 16; William E. McCarty, 54 ECAB 525 (2003).

18

Terry A. Keister, 56 ECAB 559 (2005); see also Cheryl Thomas, 55 ECAB 610 (2004).

19

Cheryl Thomas, supra note 18.

6

ORDER
IT IS HEREBY ORDERED THAT the April 11, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 9, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

